Citation Nr: 0710643	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  03-21 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a bilateral eye 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1976.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision rendered by 
the Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In April 2005, the veteran testified during a videoconference 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of the proceeding is of record. 

This issue was remanded in September 2005 and has been 
returned to the Board for review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In reviewing the claim for whether new and material evidence 
has been received to reopen the claim for a bilateral eye 
disability, the Board finds that a remand is necessary.  In 
Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Veterans Claims Assistance Act of 2000 (VCAA) notice must 
include the bases for the denial in the prior decision and 
describe what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes new and 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  In 
the VCAA letters sent to the veteran in December 2002 and in 
October 2005 did not meet the requirements of Kent.  On 
remand, the veteran should be given appropriate notice with 
regard to his application to reopen the claim of entitlement 
to service connection for a bilateral eye disability.  

The case is REMANDED to the RO/AMC for the following action:

1.  Provide the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The notice letter 
must describe the elements necessary to 
establish service connection for a 
disability, must explain the definition 
of new and material evidence, and must 
describe what evidence would be necessary 
to substantiate that element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial.  

2.  RO/AMC may conduct any additional 
development it finds appropriate.

The case should be returned to the Board after compliance 
with requisite appellate procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



